Exhibit 10.2

FORM OF
AMENDMENT TO EMPLOYMENT AGREEMENT

Date:

 

June 9, 2006

 

 

 

Prior Agreement:

 

Employment Agreement effective April 1, 2003, by and between Veeco Instruments
Inc. (the “Company”), and ___________________ (“Executive”)

 

 

 

Defined Terms:

 

Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Prior Agreement.

 

The undersigned hereby amend and supplement the Prior Agreement by adding the
following provisions:

If Executive’s employment with the Company terminates for any reason (including
death or Disability), other than pursuant to a termination of Executive’s
employment for Cause or a resignation by the Executive without Good Reason, and
contingent upon Executive’s compliance with the provisions of the Prior
Agreement and satisfaction of any conditions precedent to severance and similar
payments under the Prior Agreement (such as execution and non-revocation of a
general release of claims), the following would apply:

Restricted Stock, Restricted Stock Units:

The Eligible Shares (as defined below) shall become vested and the restrictions
with regard thereto shall lapse upon such termination.  As used herein,
“Eligible Shares” shall mean all shares of restricted stock or restricted stock
units which (a) were awarded to Executive on or after the date of this
Amendment, (b) are held by Executive as of the date of termination and (c)
continue to be subject to restrictions as of such date.

Long-term Cash Incentive Awards:

Change in Control Situation:  If such termination occurs within 12 months
following a “Change of Control,” then Executive will be entitled to receive a
pro-rated portion of any outstanding long-term cash incentive awards, which
portion will be calculated by the Compensation Committee of the Company’s Board
of Directors as of the later of the date of Executive’s termination or the date
of the Change of Control and based on the Company’s performance measured from
the beginning of the applicable performance period to the end of the most
recently completed fiscal quarter, and will be pro-rated based on the length of
service during the applicable performance period as compared to the entire
performance period, rounded to the nearest whole month.  This award will be paid
as soon as practicable following the Change in Control (or, if later, the date
of such termination).

Non-Change in Control Situation:  If such termination occurs other than as a
result of or within 12 months following a “Change of Control,” then Executive
will be entitled to receive a pro-rated portion of any outstanding long-term
cash incentive awards at the end of the applicable performance period based on
the Company’s cumulative performance for the performance period and pro-rated
based on the length of service during the applicable performance period as
compared to the entire performance period, rounded to the nearest whole month. 
This award will be paid at the same time as awards are payable to participants
generally with respect to such performance period.

Except as amended and supplemented hereby, the Prior Agreement shall remain in
full force and effect.

VEECO INSTRUMENTS INC.

EXECUTIVE:

 

 

 

 

By:

 

 

 

Name:

 

Title

 

 


--------------------------------------------------------------------------------